DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 6/27/2022.
Claims 1-3, 6-8, 11-13, 16-18 and 21-25 are pending. Claims 1, 6, 11, 16 and 25 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respect to the amendments in the Remark.
--In response, the arguments have been fully considered but they are not persuasive.  Upon further consideration due to change of the patent scope, new grounds of rejection are made based on the combination of Song, Choi and Blankenship for the amended claim limitations.  Rejection mapping is revised and the arguments have been fully considered but are moot because the arguments do not apply to the new mappings being used in the current rejection.

Claim Objections
Claims 3, 8, 13 and 18 are objected to because of the following informalities:  
Claim 3 recites “the control information”, but it appears to be --the second control information--.  Similar issue is found in claims 8, 13 and 18.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional application 61/970,528 filed on 03/26/2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner could not locate the claimed “measurement” or “report” from the above identified provisional application, while the claim recites “based on a measurement report received from the UE.”  If so, claims 1-3, 6-8, 11-13, 16-18 and 21-25 are not entitled to the benefit of the identified provisional applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-13, 16-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2014/0092823) in view Choi et al (US 2016/0374119), further in view of Blankenship et al (US 2014/0269632).
Regarding claim 1, Song discloses a method performed by a first base station providing a macro cell (fig. 4a; e.g. Macro eNB) operated as a frequency division duplex (FDD) (fig. 15 & par 90-91; in one embodiment, macro layer may use FDD) communication with a user equipment (UE) (par 90; e.g. a UE may be connected to both a macro cell and a pico cell), wherein a coverage of the macro cell includes at least one small cell (fig. 4a; e.g. small cell eNB) provided by at least one second base station, and wherein the at least one small cell is operated as a time division duplex (TDD) communication with the UE (par 91; in the embodiment, for better usage of the available bandwidth and for traffic flow adaptation, TDD may be used at the pico cell), the method comprising:
transmitting, to the UE, a first control information for a control plane for indicating an addition of a first small cell of the at least one small cell included in the coverage of the macro cell (par 41; e.g. after the RRC connection is established to the PCell, reconfiguration, addition, and removal of SCells may be performed by RRC. When adding a new SCell, dedicated RRC signaling may be used to send the system information (SI) of the new SCell to the UE);
transmitting data for the control plane to the UE while data for a user plane is wirelessly transmitted to the UE only from one of the at least one second base station providing the first small cell and data for the user plane is not wirelessly transmitted to the UE from the first base station providing the macro cell, if the first base station identifies that the UE is within the first small cell (par 51; e.g. in a first use case, it may be possible that the macro cell provides only basic RRC signaling, and that all the data services go through the low-power cell; wherein the low-power cell reads on a small cell, RRC signaling reads on control data);
Although Song discloses indicating an addition of a first small cell, Song does not explicitly disclose:
indicating an activation of the first small cell, based on a measurement report received from the UE;
generating a second control information for the control plane for indicating to release the first small cell based on measurement information received from the UE;
transmitting the second control information to the UE.
However, Choi discloses:
indicating an activation of the first small cell (fig. 6, fig. 7 & par 108; e.g. RRC configuration message may include information on a time at which the connection to each of the small cells is to be activated), based on a measurement report received from the UE for identifying that the UE is within the first small cell (par 106; e.g. in case the intensity of the signal being received from the first mall cell is measured to be equal or greater than the threshold value, the UE transmits a report message reporting this information);
generate a second control information for the control plane for indicating to release the first small cell based on measurement information received from the UE (fig. 9 & par 124; e.g. in case the intensity level of the signal transmitted from the first small cell is measured to be less than the threshold value, the user equipment (100) may report a report message reporting this information), transmitting the second control information to the UE (par 125; after receiving the report message, the macro cell transmits a RRC reconfiguration message for deactivating or removing the connection with the first small cell).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Choi with the electronic system of Song. One is motivated as such to control the timing to remove the small cell (Choi, par 127).
The combination discloses switching user plane without explicitly discloses:
transmitting data for the user plane to the UE after the second control information is transmitted to the UE.
However, Blankenship explicitly discloses:
transmitting data for the user plane to the UE after the second control information is transmitted to the UE (par 102; e.g. if the signal strength of a small cell becomes weaker, the small cell can be removed from the connection…after the bearer switching is completed, the connection between the UE 110 and the weaker small cell may be terminated. If no eligible small cells are available, all the bearers may be re-assigned to the macro eNB 126; wherein the bearer is a user plane bearer, thus data for the user plane is transmitted to the UE after a user plane bearer switch command).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Blankenship with the electronic system of Song and Choi. One is motivated as such to maintain user plane connection (Blankenship, par 90).

Regarding claim 25, Song discloses a first base station providing a macro cell (fig. 4a; e.g. Macro eNB) operated as a frequency division duplex (FDD) (fig. 15 & par 90-91; in one embodiment, macro layer may use FDD) communication with a user equipment (UE) (par 90; e.g. a UE may be connected to both a macro cell and a pico cell), wherein a coverage of the macro cell includes at least one small cell (fig. 4a; e.g. small cell eNB) provided by at least one second base station, and wherein the at least one small cell is operated as a time division duplex (TDD) communication with the UE (par 91; in the embodiment, for better usage of the available bandwidth and for traffic flow adaptation, TDD may be used at the pico cell), the first base station comprising:
a transceiver (par 108; e.g. communications subsystem); and
a controller (par 108; e.g. processor) operable to:
control the transceiver to transmit, to the UE, a first control information for a control plane for indicating an addition of a first small cell of the at least one small cell included in the coverage of the macro cell (par 41; e.g. after the RRC connection is established to the PCell, reconfiguration, addition, and removal of SCells may be performed by RRC. When adding a new SCell, dedicated RRC signaling may be used to send the system information (SI) of the new SCell to the UE); 
control the transceiver to transmit data for the control plane to the UE while data for a user plane is wirelessly transmitted to the UE only from one of the at least one second base station providing the first small cell and data for the user plane is not wirelessly transmitted to the UE from the first base station providing the macro cell, based at least on identifying that the UE is within the first small cell (par 51; e.g. in a first use case, it may be possible that the macro cell provides only basic RRC signaling, and that all the data services go through the low-power cell; wherein the low-power cell reads on a small cell, RRC signaling reads on control data).
Although Song discloses indicating an addition of a first small cell, Song does not explicitly disclose:
indicating an activation of the first small cell, based on a measurement report received from the UE for identifying that the UE is within the first small cell;
generate a second control information for the control plane for indicating to release the first small cell based on measurement information received from the UE, control the transceiver to transmit the second control information to the UE
However, Choi discloses:
indicating an activation of the first small cell (fig. 6, fig. 7 & par 108; e.g. RRC configuration message may include information on a time at which the connection to each of the small cells is to be activated), based on a measurement report received from the UE for identifying that the UE is within the first small cell (par 106; e.g. in case the intensity of the signal being received from the first mall cell is measured to be equal or greater than the threshold value, the UE transmits a report message reporting this information);
generate a second control information for the control plane for indicating to release the first small cell based on measurement information received from the UE (fig. 9 & par 124; e.g. in case the intensity level of the signal transmitted from the first small cell is measured to be less than the threshold value, the user equipment (100) may report a report message reporting this information), control the transceiver to transmit the second control information to the UE (par 125; after receiving the report message, the macro cell transmits a RRC reconfiguration message for deactivating or removing the connection with the first small cell).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Choi with the electronic system of Song. One is motivated as such to control the timing to remove the small cell (Choi, par 127).
The combination discloses switching user plane without explicitly discloses:
control the transceiver to transmit data for the user plane to the UE after the second control information is transmitted to the UE 
However, Blankenship explicitly discloses:
control the transceiver to transmit data for the user plane to the UE after the second control information is transmitted to the UE (par 102; e.g. if the signal strength of a small cell becomes weaker, the small cell can be removed from the connection…after the bearer switching is completed, the connection between the UE 110 and the weaker small cell may be terminated. If no eligible small cells are available, all the bearers may be re-assigned to the macro eNB 126; wherein the bearer is a user plane bearer, thus data for the user plane is transmitted to the UE after a user plane bearer switch command).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Blankenship with the electronic system of Song and Choi. One is motivated as such to maintain user plane connection (Blankenship, par 90).

Regarding claim 2, Blankenship discloses:
transmitting, by the first base station providing the macro cell, the data for the user plane to the UE, while the UE moves from the first small cell to a second small cell (par 102; e.g. if the signal strength of a small cell becomes weaker, the small cell can be removed from the connection…after the bearer switching is completed, the connection between the UE 110 and the weaker small cell may be terminated. If no eligible small cells are available, all the bearers may be re-assigned to the macro eNB 126; wherein the bearer is a user plane bearer, thus data for the user plane is transmitted to the UE after a user plane bearer switch command).

Regarding claim 3, Blankenship discloses:
setting, based on the control information, the UE to receive the control plane data from a macro cell plane, while the UE moves from the first small cell a second small cell (par 69; the control plane remains anchored at the macro eNB 126; also par 99).

Regarding claim 21, Choi discloses:
receiving, from the UE, a measurement report including the measurement information, for reporting a cell measurement result associated with a serving cell and a neighbor cell (par 95-96; e.g. the user equipment may transmit a report message to the macro cell; also see Song, par 75, That is, an eNB may receive signal strength reports, measurement reports).

Regarding claims 6-8, 11-13, 16-18 and 22-24, the combination of Song, Choi and Blankenship also discloses a first base station for performing the method of claim 1, comprising a transceiver and a controller (Song, par 108; e.g. communications subsystem and processor). The combination also discloses a method and a user equipment (UE) for performing the method related to the method of claim 1, the UE comprising a transceiver and a controller (Song, par 110; e.g. communications subsystem 3211 and processor 3238).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619